Exhibit 10.3

 

RESTRICTED STOCK UNIT AGREEMENT

 

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made and entered into
as of                           ,            (the “Date of Grant”) by and
between SCBT FINANCIAL CORPORATION, a South Carolina corporation (the “Company”)
and [EMPLOYEE NAME] an individual residing in [CITY, STATE] (the “Participant”).
Capitalized terms in this Agreement that are not otherwise defined shall have
the same meaning as set forth in the SCBT Financial Corporation Omnibus Stock
and Performance Plan (2012), a copy of which is attached as Exhibit A (the
“Plan”).

 

Section 1. Purpose. The purpose of this agreement is to reflect the terms and
conditions of the award to the Participant of restricted stock units (the
restricted stock units that are subject to this Agreement, including the
Performance RSUs (as identified below) and the Minimum PRSUs (as identified
below), are referred to as “Restricted Stock Units”) in consideration of the
services to be rendered by the Participant to the Company or any of its
Subsidiaries.

 

Section 2. Award of Restricted Stock Units.  Pursuant to Article VIII of the
Plan, Participant is awarded an Award of Restricted Stock Units, subject to the
following and the terms and conditions of this Agreement and the Plan:

 

Total Restricted Stock Units awarded:

Consisting of:

Performance RSUs

Minimum PRSUs

 

Date of Grant:

Performance Period:

 

Each Restricted Stock Unit represents the right to receive one share of Common
Stock pursuant to the terms of this Plan and this Agreement.

 

Section 3. Vesting Conditions.

 

(a)                                 Fundamental Conditions.  Subject to any
exceptions set forth in Section 4, no Restricted Stock Units may be settled and
delivered to a Participant (x) prior to the end of the Performance Period, and
(y) if either both of the following conditions (“Performance Triggers”) have not
been satisfied:

 

(i)                                     Employment Condition.  The Participant
must be an active employee of the Company or any Subsidiary of the Company on
the last day of the Performance Period, subject to exceptions set forth in
Section 5.

 

(ii)                                  Performance Attained.  For the Performance
Period, the Company’s performance must have met or exceeded the Performance
Goals set forth on Schedule I to this Agreement.

 

1

--------------------------------------------------------------------------------


 

(b)                                 Additional Conditions for Performance RSUs. 
If the Performance Triggers under subsection (a) have been met, the number of
Performance RSUs, if any, for which the Participant is entitled to settlement
and delivery as of the Performance Vesting Date (defined below) is determined by
the Committee following the end of the Performance Period by the Committee’s
exercise of its negative discretion to reduce or eliminate the number of
Performance RSUs using the performance goals and metrics set forth on Schedule
II to this Agreement.

 

(c)                                  Additional Conditions for Minimum PRSUs. 
If the Performance Triggers under subsection (a) have been met, and subject to
Section 5 below,       % of the outstanding Minimum PRSUs will be settled and
delivered on the            anniversary of the Grant Date and the remaining
      % of the outstanding Minimum PRSUs will be settled and delivered on the
             anniversary of the Grant Date; provided that settlement and
delivery will be accelerated if, as and to the extent set forth on Schedule II.

 

(d)                                 Determination of Vested RSUs.  As soon as
practicable following the end of the Performance Period, and in any event not
later than 50 day after the end of the Performance Period, the Committee will
determine and certify: (i) whether the Performance Triggers under subsection
(a) have been achieved and all other material terms have been satisfied,
(ii) the actual performance of the Company during the Performance Period
(“Actual Performance”) relative to the performance threshold (“Performance
Threshold”), performance target (“Performance Target”) and performance maximum
(“Performance Maximum”) for each of the performance metrics (each, a
“Performance Measure”) established by the Committee for the Performance Period
as set forth on Schedule II attached hereto, (iii) the extent to which the
Committee will exercise negative discretion with respect to the Performance
RSUs, and (iv) the extent to which accelerated vesting as set forth in
Section 3(c) applies to the Minimum PRSUs.  The date of such Committee action is
the “Performance Vesting Date.”  Any exercise of negative discretion by the
Committee with respect to the Performance RSUs under this Agreement: (x) shall
result in cancellation and forfeiture (as of the Performance Vesting Date) of
any such Performance RSUs that are not eligible for settlement and delivery as
of the Performance Vesting Date, and (y) shall not increase the number of
Restricted Stock Units of the Participant or any other Participant under the
Plan.  If the Performance Triggers are not achieved, then all Restricted Stock
Units (including the Minimum Restricted Stock Units), shall be cancelled and
forfeited as of the Performance Vesting Date and there will be no increase in
the number of Restricted Stock Units of the Participant or any other Participant
under the Plan.  Any Restricted Stock Units that are deemed cancelled or
forfeited pursuant to this Agreement shall no longer be deemed to be outstanding
for purposes of this Agreement.

 

(e)                                  Vesting of Whole Restricted Stock Units. 
All Restricted Stock Units that are entitled to settlement and delivery will be
rounded to the nearest whole number (and 0.5 shall round to 1).

 

2

--------------------------------------------------------------------------------


 

Section 4.  Accelerated Vesting.

 

(a)                                 Acceleration Upon Change of Control. Subject
to Section 5 (Forfeiture) and as an exception to Section 3(a), as of the date
immediately prior to consummation of a Change of Control which is also within
the meaning of a change of ownership or control under Code Section 162(m) and
the applicable regulations thereunder prior to the Performance Vesting Date and
prior to Participant’s termination of employment with the Company and its
Subsidiaries: (i)       % of the outstanding Performance RSUs (i.e., at the
                 level), and (ii)       % of the outstanding Minimum PRSUs shall
become entitled to settlement and delivery; provided that notwithstanding
anything else contained in this Section 4(a) to the contrary, except as set
forth in the final sentence of Section 4(b), in no event shall the Restricted
Stock Units be accelerated to an extent or in a manner which would not be fully
deductible by the Company for federal income tax purposes because of
Section 280G of the Code.

 

(b)                                 Change of Control Adjustment.  If a Change
of Control occurs after the Grant Date and if the Participant is entitled under
any agreement or arrangement to receive compensation that would constitute a
parachute payment (including the acceleration of rights to settlement and
delivery (vesting) of Restricted Stock Units under this Agreement and any other
equity award agreement with the Company) within the meaning of Code Section 280G
(the “Parachute Payments”), the acceleration of any vesting under
Section 4(a) shall be cancelled to the extent necessary to cause the aggregate
present value of all payments in the nature of compensation to the Participant
that are contingent on a change in the ownership or effective control of the
Company or in the ownership of a substantial portion of the assets of the
Company (the “CIC Payments”) not to exceed 2.99 times the “base amount,” all
within the meaning of Code Section 280G.  Such cancellation of vesting shall be
made before any reduction in non-equity grants and before any cancellation of
vesting for any restricted stock, but after cancellation of vesting for any
stock options or stock appreciation rights, and before cancellation of any
vesting for any restricted stock unit agreement with a grant date before the
Grant Date and, in all cases, (i) if and to the extent not already provided,
accelerated, granted or paid, as applicable, on account of other CIC Payments
prior to the date of such cancellation, (ii) only to the least extent necessary
so that no portion of the CIC Payments after such cancellation or reduction
thereof shall be subject to the excise tax imposed by Code Section 4999, and
(iii) in a manner that results in the best economic benefit to the Participant. 
Notwithstanding the foregoing, if the Participant is a party to an employment or
other agreement with the Company, or is a participant in a severance program
sponsored by the Company, that contains express provisions regarding
Section 280G and/or Section 4999 of the Code (or any similar successor
provision) that apply to this Agreement, the Section 280G and/or Section 4999
provisions of such employment or other agreement or plan, as applicable, shall
control as to this Agreement (for example, and without limitation, the
Participant may be a party to an employment agreement with the Company that
provides for a “gross-up” as opposed to a “cut-back” in the event that the
Section 280G thresholds are reached or exceeded in connection with a Change of
Control and, in such event, the Section 280G and/or Section 4999 provisions of
such employment agreement shall control as to this Agreement).

 

3

--------------------------------------------------------------------------------


 

(c)                                  Acceleration Upon Death.  Subject to
Section 5 (Forfeiture) and as an exception to Section 3(a), immediately upon the
death of the Participant prior to the Participant’s termination of employment
with the Company and its Subsidiaries and prior to the Performance Vesting Date
(and also, with respect to Minimum PRSUs that are still outstanding after the
Performance Vesting Date because the Performance Triggers have been achieved, in
the case of Section 4(c)(i) below immediately upon the death of the Participant
prior to the Participant’s termination of employment with the Company and its
Subsidiaries and prior to the fifth anniversary of the Date of Grant):
(i)         % of the outstanding Minimum PRSUs shall be entitled to settlement
and delivery, and (ii) the outstanding Performance RSUs shall become entitled to
settlement and delivery at the                            level set forth in
Schedule II (and the remainder of the unvested Performance RSUs shall be
cancelled and forfeited and shall cease to be outstanding).

 

Section 5. Forfeiture.

 

(a)         Continuance of Employment Required.   Except to the extent otherwise
expressly provided in Section 4 and this Section 5, if the Participant’s
employment with the Company and its Subsidiaries terminates before the
Performance Vesting Date, all of the Restricted Stock Units under this Agreement
shall be cancelled and forfeited, and, with respect to Minimum PRSUs after the
Performance Vesting Date, if the Participant’s employment with the Company and
its Subsidiaries terminates before the fourth or fifth anniversary of the Grant
Date, unvested Minimum PRSUs shall be cancelled and forfeited.

 

(b)         Pro-Rata Vesting Upon Termination of Employment Due to Disability or
Retirement on or Prior to the Performance Vesting Date.   If the Participant
ceases to be employed by the Company or a Subsidiary as a result of the
Participant’s Disability or Retirement on or prior to the Performance Vesting
Date, the following rules shall apply and shall be an exception to
Section 3(a)(i).  The number of Restricted Stock Units (including the
Performance RSUs and Minimum PRSUs), if any, that shall become entitled to
settlement and delivery on the Performance Vesting Date (or, if earlier, the
date of such earlier Change of Control pursuant to Sections 4(a) and (b)) shall
be (A) the same number, if any, to which the Participant would have been
entitled under Sections 3(b) and 3(d), or  with respect to a Change of Control,
Sections 4(a) and 4(b), if the Participant’s employment had not terminated,
multiplied by (B) a fraction, the numerator of which shall be the number of
whole months during the Performance Period that the Participant was employed by
the Company or a Subsidiary, and the denominator of which shall be the total
number of months in the Performance Period (the “Pro-Rata Performance
Fraction”).  Restricted Stock Units subject to this Section 5(b) that do not
become vested as of the Performance Vesting Date shall be cancelled and
forfeited.

 

(c)          Definitions.   For purposes of this Agreement, “Disability” means a
permanent and total disability (within the meaning of Section 22(e)(3) of the
Code or as otherwise determined by the Committee). For purposes of this Award
Agreement, “Retirement” means a

 

4

--------------------------------------------------------------------------------


 

termination of employment by the Participant that occurs upon or after both
(a) the Participant’s attainment of age 55 and (b) when Participant’s years of
service to the Company and its Subsidiaries (such years of service determined in
accordance with the rules for determining years of service under the Company’s
401(k) Plan) is at least 10. For purposes of this Agreement, “Change of Control”
means a Change of Control as defined in the Plan that occurs after the Date of
Grant.

 

Section 6. Nonassignability. Subject to any exceptions set forth in this
Agreement or the Plan, during the period from the Grant Date and until such time
as the Restricted Stock Units are settled in accordance with Section 8 of this
Agreement, the Restricted Stock Units or the rights relating thereto may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant. Any attempt to assign, alienate, pledge, attach,
sell or otherwise transfer or encumber the Restricted Stock Units or the rights
relating thereto shall be wholly ineffective and, if any such attempt is made,
the Restricted Stock Units will be forfeited by the Participant and all of the
Participant’s rights to such units shall immediately terminate without any
payment or consideration by the Company.

 

Section 7. Rights as Shareholder.

 

(a)                                 The Participant shall not have any rights of
a shareholder with respect to the Restricted Stock Units or the shares of Common
Stock underlying the Restricted Stock Units (including, without limitation, any
voting rights or any right to dividends paid with respect to the shares of
Common Stock underlying the Restricted Stock Units) unless and until the
Restricted Stock Units are settled in a specified number of Shares in accordance
with Section 8.

 

(b)                                 Upon and following the settlement of the
Restricted Stock Units, the Participant shall be the record owner of the shares
of Common Stock underlying the Restricted Stock Units unless and until such
shares are sold or otherwise disposed of, and as record owner shall be entitled
to all rights of a shareholder of the Company (including voting rights).

 

Section 8. Settlement of Restricted Stock Units.  Outstanding Restricted Stock
Units that become entitled to settlement and delivery will be paid in an
equivalent number of shares of Common Stock (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Company in its discretion) no later than twenty-one (21) days
after the applicable date upon which they become entitled to settlement and
delivery (as set forth in Sections 3, 4 and 5 above) with respect to such
Restricted Stock Units and such payment shall be in complete satisfaction of
such Restricted Stock Units. The Participant or other person entitled under the
Plan to receive the shares shall deliver to the Company any representations or
other documents or assurances required pursuant to the Plan and applicable law.
Delivery of any certificates will be made to the Participant’s last address
reflected on the books of the Company or its Subsidiaries unless the Company is
otherwise instructed in writing.

 

5

--------------------------------------------------------------------------------


 

Section 9. Tax Liability and Withholding.

 

(a)                                 The Participant shall be required to pay to
the Company, and the Company shall have the right to deduct from any
compensation paid to the Participant pursuant to the Plan, the amount of any
required withholding taxes in respect of the Restricted Stock Units and to take
all such other action as the Committee deems necessary to satisfy all
obligations for the payment of such withholding taxes. Consistent with the terms
of Section 14.2 of the Plan, if Participant fails to make such tax payments as
required, the Company shall, to the extent permitted by law, have the right to
deduct from any payment of any kind otherwise due to Participant all federal,
state and local taxes of any kind required by law to be withheld with respect to
the Shares.

 

(b)                                 Notwithstanding any action the Company takes
with respect to any or all income tax, social insurance, payroll tax, or other
tax-related withholding (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains the Participant’s responsibility and the
Company (i) makes no representation or undertakings regarding the treatment of
any Tax-Related Items in connection with the award, vesting or settlement of the
Restricted Stock Units or the subsequent sale of any shares; and (ii) does not
commit to structure the Restricted Stock Units to reduce or eliminate the
Participant’s liability for Tax-Related Items.

 

(c)                                  The Participant may elect to deliver whole,
vested shares of Common Stock, to have the Company withhold whole vested shares
of Common Stock deliverable upon vesting of the Restricted Stock Units, and/or
to pay cash to the Company in order to satisfy, in whole or in part, the amount,
if any, the Company is required to withhold for taxes in respect of the
Restricted Stock Units.  Such election must be made on or before the date the
amount of tax to be withheld is determined.  Once made, the election shall be
irrevocable.  The fair market value of the shares to be withheld or delivered
will be deemed to be the Fair Market Value as of the date the amount of tax to
be withheld is determined.

 

Section 10. Miscellaneous.

 

(a)                                 This Agreement shall be construed,
administered and governed in all respects under and by the applicable internal
laws of the State of South Carolina, without giving effect to the principles of
conflicts of laws thereof.

 

(b)                                 This Agreement and the Plan shall or will
contain the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and supersede all prior
communications, representations and negotiations in respect thereto.   This
Agreement may not be modified, amended, supplemented or waived except by a
writing signed by the parties hereto, and such writing must refer specifically
to this Agreement.

 

6

--------------------------------------------------------------------------------


 

(c)                                  If any event described in Article XI of the
Plan occurs after the Date of Grant, the adjustment provisions as provided for
under Article XI of the Plan shall apply to this Award.

 

(d)                                 By signing this Agreement, Participant
acknowledges that he or she has received a copy of the Plan and has had an
opportunity to review the Plan and agrees to be bound by all the terms and
provisions of the Plan.  This Agreement is made pursuant to and is subject to
the terms and conditions of the Plan, which is incorporated herein by reference.

 

(e)                                  This Agreement, as amended from time to
time, shall be binding upon, inure to the benefit of, and be enforceable by the
heirs, successors and assigns of the parties hereto; provided, however, that
this provision shall not permit any assignment in contravention of the terms
contained elsewhere herein.

 

(f)                                   Nothing in this Agreement shall confer on
Participant any right to continue in the employ of the Company or any of its
subsidiaries.

 

(g)                                  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

(h)                                 This Agreement is subject to the Plan.  The
terms and provisions of the Plan as it may be amended from time to time are
hereby incorporated herein by reference. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

 

(i)                                     Any notice required to be delivered to
the Company under this Agreement shall be in writing and addressed to the
Treasurer of the Company at the Company’s principal corporate offices. Any
notice required to be delivered to the Participant under this Agreement shall be
in writing and addressed to the Participant at the Participant’s address as
shown in the records of the Company. Either party may designate another address
in writing (or by such other method approved by the Company) from time to time.

 

(j)                                    Any dispute regarding the interpretation
of this Agreement shall be submitted by the Participant or the Company to the
Committee for review. The resolution of such dispute by the Committee shall be
final and binding on the Participant and the Company.

 

(k)                                 The Company may assign any of its rights
under this Agreement. This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Participant and the Participant’s beneficiaries, executors,

 

7

--------------------------------------------------------------------------------


 

administrators and the person(s) to whom the Restricted Stock Units may be
transferred by will or the laws of descent or distribution.

 

(l)                                     The invalidity or unenforceability of
any provision of the Plan or this Agreement shall not affect the validity or
enforceability of any other provision of the Plan or this Agreement, and each
provision of the Plan and this Agreement shall be severable and enforceable to
the extent permitted by law.

 

(m)                             This Agreement is intended to comply with
Section 409A of the Code or an exemption thereunder and shall be construed and
interpreted in a manner that is consistent with the requirements for avoiding
additional taxes or penalties under Section 409A of the Code. Notwithstanding
the foregoing, the Company makes no representations that the payments and
benefits provided under this Agreement comply with Section 409A of the Code and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Participant on
account of non-compliance with Section 409A of the Code.

 

(n)                                 The value of the Participant’s Restricted
Stock Units is not part of his or her normal or expected compensation for
purposes of calculating any severance, retirement, welfare, insurance or similar
employee benefit plan (“EB Plan”) unless otherwise provided by such EB Plan.

 

(o)                                 This Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. Counterpart signature
pages to this Agreement transmitted by facsimile transmission, by electronic
mail in portable document format (.pdf), or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.

 

(p)                                 The Company reserves the right to amend the
terms of this Agreement as may be necessary or appropriate to avoid adverse tax
consequences under Section 409A of the Code or to comply with any requirements
under any Company clawback or recoupment policy regarding incentive compensation
(any such policy, including such a policy  that may be adopted to address a
specific situation before or after the situation occurs, a “clawback policy”)
that may be adopted by the Company or the Committee and in effect at any time
after the date of this Agreement, or “clawback” requirements under the
Sarbanes—Oxley Act of 2002 or the Dodd-Frank Wall Street Reform and Consumer
Protection Act to which the Company may be subject.   The Participant agrees
that any incentive payments to the Participant under any Company annual cash
bonus plan, these Restricted Stock Units and any shares of Common Stock issued
hereunder (and any proceeds from the sale or disposition thereof), shall be
subject to any clawback policy that is hereafter adopted by the Company, as and
to the extent set forth in any such clawback policy.  By accepting this
Agreement, the Participant agrees to return to the Company the full amount
required by any such clawback policies that are or become applicable to the
Participant.

 

8

--------------------------------------------------------------------------------


 

[Signatures appear on following page.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

 

SCBT FINANCIAL CORPORATION,

 

a South Carolina corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

PARTICIPANT

 

 

 

 

 

Signature

 

 

 

Print Name:

 

 

 

 

 

Date Signed:

 

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

SCBT FINANCIAL CORPORATION OMNIBUS
STOCK AND PERFORMANCE PLAN

 

11

--------------------------------------------------------------------------------